Exhibit 2009 Aetna Annual Report, Financial Report to Shareholders Unless the context otherwise requires, references to the terms we, our, or, us, used throughout this 2009 Annual Report, Financial Report to Shareholders (the “Annual Report”) refer to Aetna Inc. (a Pennsylvania corporation) (“Aetna”) and its subsidiaries. For your reference, we provide the following index to the Annual Report: Page Description 2 - 42 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) The MD&A provides a review of our operating results for the years 2007 through 2009, as well as our financial condition at December 31, 2009 and 2008.The MD&A should be read in conjunction with our consolidated financial statements and notes thereto.The MD&A is comprised of the following: 2 Overview – We begin our MD&A with an overview of earnings and cash flows for the years 2007 through 2009, as well as our outlook for 2010. 4 Health Care – We provide a quantitative and qualitative discussion about the factors affecting Health Care revenues and operating earnings in this section. 8 Group Insurance – We provide a quantitative and qualitative discussion about the factors affecting Group Insurance revenues and operating earnings in this section. 9 Large Case Pensions – We provide a quantitative and qualitative discussion about the factors affecting Large Case Pensions operating earnings, including the results of discontinued products, in this section. 11 Investments – As an insurer, we have substantial investment portfolios that support our liabilities and capital.In this section, we provide a quantitative and qualitative discussion of our investments and realized capital gains and losses and describe our evaluation of the risk of our market-sensitive instruments. 13 Liquidity and Capital Resources – In this section, we discuss our cash flows, financing resources, contractual obligations and other key matters that may affect our liquidity and cash flows. 16 Critical Accounting Estimates – In this section, we discuss the accounting estimates we consider critical in preparing our financial statements, including why we consider them critical and the key assumptions used in making these estimates and the sensitivities of those assumptions. 22 Regulatory Environment – In this section, we provide a discussion of the regulatory environment in which we operate. 31 Forward-Looking Information/Risk Factors – We conclude our MD&A with a discussion of certain risks and uncertainties that, if developed into actual events, could have a material adverse impact on our business, financial condition or results of operations. 43 Selected Financial Data – We provide selected annual financial data for the most recent five years. 44 Consolidated Financial Statements – Includes our consolidated balance sheets at December 31, 2009 and 2008 and the related consolidated statements of income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009.These financial statements should be read in conjunction with the accompanying Notes to Consolidated Financial Statements. 48 Notes to Consolidated Financial Statements 85 Reports of Management and our Independent Registered Public Accounting Firm – We include a report from management on its responsibilities for internal control over financial reporting and financial statements, the oversight of our Audit Committee and KPMG LLP’s opinion on our consolidated financial statements and internal control over financial reporting. 87 Quarterly Data (unaudited) – We provide selected quarterly financial data for each of the quarters in 2009 and 2008. 87 Corporate Performance Graph – We provide a graph comparing the cumulative total shareholder return on our common stock to the cumulative total return on certain published indices from December 31, 2004 through December 31, 2009. Annual Report - Page 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) OVERVIEW We are one of the nation’s leading diversified health care benefits companies, serving approximately 36.1 million people with information and resources to help them make better informed decisions about their health care.We offer a broad range of traditional and consumer-directed health insurance products and related services, including medical, pharmacy, dental, behavioral health, group life and disability plans, and medical management capabilities and health care management services for Medicaid plans.Our customers include employer groups, individuals, college students, part-time and hourly workers, health plans, governmental units, government-sponsored plans, labor groups and expatriates.Our operations are conducted in three business segments:Health Care, Group Insurance and Large Case Pensions. Summarized Results (Millions) 2009 2008 2007 Revenue: Health Care $ 32,073.3 $ 28,775.0 $ 24,768.6 Group Insurance 2,143.0 1,710.7 2,139.5 Large Case Pensions 547.8 465.0 691.5 Total revenue 34,764.1 30,950.7 27,599.6 Net income 1,276.5 1,384.1 1,831.0 Operating earnings: (1) Health Care 1,412.7 1,802.3 1,698.0 Group Insurance 103.8 136.8 144.6 Large Case Pensions 32.2 38.8 35.8 Cash flows from operations 2,488.3 2,206.9 2,065.5 (1) Our discussion of operating results for our reportable business segments is based on operating earnings, which is a non-GAAP measure of net income (the term “GAAP” refers to U.S. generally accepted accounting principles).Refer to Segment Results and Use of Non-GAAP Measures in this MD&A on page 4 for a discussion of non-GAAP measures.Refer to pages 5, 8 and 9 for a reconciliation of operating earnings to net income for Health Care, Group Insurance and Large Case Pensions, respectively. We analyze our results of operations based on operating earnings, which exclude net realized capital gains and losses as well as other items from net income.Refer to Net Realized Capital Gains and Losseson page 12 for additional information.Our operating earnings in 2009 were lower than 2008 due primarily to lower underwriting margins in our Health Care segment.Operating earnings in 2008 reflect lower net investment income compared to 2007, reflecting the difficult investment climate experienced primarily in the latter half of 2008.In both 2009 and 2008, total revenues grew, primarily from rising membership levels and premium rate increases. In 2009, underwriting margins in our Health Care segment, which represent the amount of premiums in excess of health care costs, were lower than 2008, primarily due to significantly lower underwriting margins in our Commercial health care products in 2009.Our Commercial health care products experienced increased per member per month health care costs that significantly outpaced the increase in per member per month premiums, which resulted in a higher Commercial medical benefit ratio and a lower Commercial underwriting margin in 2009.Underwriting margins in our Health Care segment improved in 2008 when compared to 2007, reflecting membership growth and premium rate increases. During 2009 and 2008, total revenue grew, driven primarily by growth in membership and premium rate increases in our Health Care segment.We experienced membership growth in 2009 and 2008 in both our administrative services contract (“ASC”) (where the plan sponsor assumes all or a majority of the risk for medical and dental care costs) and Insured (where we assume all or a majority of the risk for medical and dental care costs) products.Our Health Care medical membership grew during 2009 and 2008, increasing by 1.2 million in 2009 and 848 thousand in 2008 (refer to Health Care – Membership on page 7).During 2008 we also had growth in our dental and pharmacy products.At December 31, 2009, we served approximately 18.9 million medical members, 14.1 million dental members and 11.0 million pharmacy members.Premium rate increases, together with the growth in membership, and in 2008, rate increases for our ASC products, contributed to the expansion of our total revenue, which increased approximately $3.8 billion and $3.4 billion in 2009 and 2008, respectively. Annual Report - Page 2 Net income for 2008 includes after-tax net realized capital losses of $482 million, primarily reflecting other-than-temporary impairments (“OTTI”) of our debt securities.These losses resulted from declines in the market values in our investment portfolio as a result of then deteriorating global economic conditions and the application of the then-applicable accounting guidance for OTTI, which required us to assert our intention to hold to recovery.Effective April 1, 2009, the accounting guidance for OTTI was changed.OTTI is now recognized when we plan to sell a security in an unrealized loss position.Refer to our discussion of Net Realized Capital Gains and Losseson page 12 for additional information. During 2009 and 2008, we managed our cash flows in support of both new and ongoing initiatives. During 2009 and 2008, we generated substantial cash flows from our businesses, which we used to support our organic growth strategies, increase our investment holdings and repurchase our common stock. In 2009 and 2008, we repurchased approximately 29 million and 43 million shares of common stock at a cost of approximately $773 million and $1.8 billion, respectively, under share repurchase programs authorized by Aetna’s Board of Directors (the “Board”). In addition, we continue to invest in the development of our business by acquiring companies that support our strategies as well as continuing the introduction or enhancement of new products and services.In 2009, we completed the acquisition of Horizon Behavioral Services, LLC, a leading provider of employee assistance programs, for approximately $70 million. In 2008, we issued $500 million of senior notes to secure long-term capital at favorable rates.Refer to Liquidity and Capital Resourcesbeginning on page 13 and Note 14 of Notes to Consolidated Financial Statementson page 75 for additional information. TRICARE Managed Care Support Contract In July 2009, we were awarded the TRICARE managed care support contract for the North Region by the United States Department of Defense.Under this administrative services contract, which was to commence in 2010, we expected to support health care delivery to approximately 2.8 million eligible beneficiaries who are active duty service members, retirees, and family members based in 21 states of TRICARE’s North Region.The contract consists of five one-year option periods. The contract award was protested by an unsuccessful bidder.The United States Government Accountability Office (the “GAO”) sustained the protest in November 2009.Based upon procurement protocol, the United States Department of Defense will review the recommendations issued by the GAO and determine how to proceed with the procurement.We cannot predict how the Department of Defense will implement the GAO’s recommendations, and we do not expect the contract to commence during 2010. Outlook for 2010 We expect to face continued economic challenges in our business during 2010, resulting from continued macro-economic pressures and high unemployment rates and health care costs.We also expect heightened activity in the regulatory and public policy environments that could result in the need for increased investments to prepare for any health care reform and have other implications for our business. Our goals for 2010 are to:deliver superior medical quality and total cost management; improve our expense structure through enhanced productivity; create customer value through innovation and technology; deliver a best-in-class customer experience; and enhance our diverse, high-performance culture and work force. We project that our operating earnings will likely be lower in 2010 than 2009, as challenges outweigh our opportunities.We expect improvement in the Commercial underwriting margin through pricing actions and medical management to be offset by other challenges including: · Pricing pressure on premium and fee yields as plan sponsors deal with budgetary concerns. · Lower Medicare reimbursement. · Increased operating expenses due in part to performance compensation. Refer to Forward-Looking Information/Risk Factors beginning on page 31 for information regarding other important factors that may materially affect us. Annual Report - Page 3 Segment Results and Use of Non-GAAP Measures in this Document The discussion of our results of operations that follows is presented based on our reportable segments in accordance with the accounting guidance for segment reporting and consistent with our segment disclosure included in Note 19 of Notes to Consolidated Financial Statements beginning on page 80.Each segment’s discussion of results is based on operating earnings, which is the measure reported to our Chief Executive Officer for purposes of assessing the segment’s financial performance and making operating decisions, such as allocating resources to the segment.Our operations are conducted in three business segments:Health Care, Group Insurance and Large Case Pensions.Our Corporate Financing segment is not a business segment.It is added to our business segments to reconcile our consolidated results.The Corporate Financing segment includes interest expense for our outstanding debt and, beginning in 2009, the financing components of our pension plan and other post-retirement benefit plans (“OPEB”) expense (the service cost and prior service cost components of this expense are allocated to our business segments).Prior periods have been reclassified to reflect this change. Our discussion of the results of operations of each business segment is based on operating earnings, which exclude net realized capital gains and losses as well as other items, if any, from net income reported in accordance with GAAP.We believe excluding realized capital gains and losses from net income to arrive at operating earnings provides more meaningful information about our underlying business performance.Net realized capital gains and losses arise from various types of transactions, primarily in the course of managing a portfolio of assets that support the payment of liabilities; however, these transactions do not directly relate to the underwriting or servicing of products for our customers and are not directly related to the core performance of our business operations.We also may exclude other items that do not relate to the ordinary course of our business from net income to arrive at operating earnings.In each segment discussion in this MD&A, we present a table that reconciles operating earnings to net income reported in accordance with GAAP.Each table details the net realized capital gains and losses and any other items excluded from net income, and the footnotes to each table describe the nature of each other item and why we believe it is appropriate to exclude that item from net income. HEALTH CARE Health Care consists of medical, pharmacy benefits management, dental, behavioral health and vision plans offered on both an Insured basis and an ASC basis.Medical products include point-of-service (“POS”), preferred provider organization (“PPO”), health maintenance organization (“HMO”) and indemnity benefit plans.Medical products also include health savings accounts and Aetna HealthFund®, consumer-directed health plans that combine traditional POS or PPO and/or dental coverage, subject to a deductible, with an accumulating benefit account.We also offer Medicare and Medicaid products and services and specialty products, such as medical management and data analytics services, and stop loss insurance, as well as products that provide access to our provider network in select markets.We separately track premiums and health care costs for Medicare and Medicaid products.The grouping referred to as Commercial includes all medical, dental and other insured products, except Medicare and Medicaid. Annual Report - Page 4 Operating Summary (Millions) 2009 2008 2007 Premiums: Commercial $ 21,581.6 $ 20,096.2 $ 18,656.8 Medicare 5,735.8 4,816.1 2,598.3 Medicaid 926.4 595.0 245.0 Total premiums 28,243.8 25,507.3 21,500.1 Fees and other revenue 3,418.0 3,202.6 2,931.3 Net investment income 392.5 341.3 370.9 Net realized capital gains (losses) 19.0 (276.2 ) (33.7 ) Total revenue 32,073.3 28,775.0 24,768.6 Health care costs 24,061.2 20,785.5 17,294.8 Operating expenses: Selling expenses 1,158.7 1,055.2 966.6 General and administrative expenses 4,602.9 4,424.3 3,821.2 Total operating expenses 5,761.6 5,479.5 4,787.8 Amortization of other acquired intangible assets 90.3 101.3 90.7 Total benefits and expenses 29,913.1 26,366.3 22,173.3 Income before income taxes 2,160.2 2,408.7 2,595.3 Income taxes 744.9 875.1 919.2 Net income $ 1,415.3 $ 1,533.6 $ 1,676.1 The table presented below reconciles net income reported in accordance with GAAP to operating earnings (1): (Millions) 2009 2008 2007 Net income $ 1,415.3 $ 1,533.6 $ 1,676.1 Net realized capital (gains) losses (19.0 ) 213.1 21.9 Severance and facility charges 60.9 35.6 - ESI settlement (19.6 ) - - Litigation-related insurance proceeds (24.9 ) - - Contribution for the establishment of an out-of-network pricing database - 20.0 - Operating earnings $ 1,412.7 $ 1,802.3 $ 1,698.0 (1) In addition to net realized capital (gains) losses, the following other items are excluded from operating earnings because we believe they neither relate to the ordinary course of our business nor reflect our underlying business performance: ● In 2009 and 2008 we recorded severance and facility charges of $60.9 million ($93.7 million pretax) and $35.6 million ($54.7 million pretax), respectively.The 2009 severance and facility charge related to actions taken or committed to be taken by the end of the first quarter of 2010. ● In 2009, we reached an agreement with Express Scripts, Inc. and one of its subsidiaries (collectively "ESI") to settle certain litigation in which we were the plaintiff.Under the applicable settlement, we received approximately $19.6 million($30.2 million pretax), net of fees and expenses. ● Following a Pennsylvania Supreme Court ruling in 2009, we received $24.9 million ($38.2 million pretax) from one of our liability insurers related to certain litigation we settled in 2003.We are continuing to litigate similar claims againstcertain of our other liability insurers. ● As a result of our agreement with the New York Attorney General to discontinue the use of Ingenix databases at a future date, in 2008 we committed to contribute $20.0 million to a non-profit organization to help create a new independent database for determining out-of-network reimbursement rates.We made that contribution in October, 2009. Significantly higher health care costs contributed to operating earnings decline in Operating earnings for 2009, when compared to 2008, were negatively impacted by significantly higher health care costs, particularly for Commercial products (refer to discussion of Commercial results on page 6) partially offset by growth in premiums and fees and other revenue, higher net investment income and continued operating expense efficiencies (total operating expenses divided by total revenue).Operating earnings for 2008 increased when compared to 2007.This increase reflects growth in premiums and fees and other revenue as well as higher underwriting margins and improved operating expense efficiencies.The growth in premiums and fees and other revenue in both 2009 and 2008 resulted from increases in membership levels as well as premium rate increases for renewing membership.Furthermore, growth in premiums and fees and other revenue in 2008 reflect our recent acquisitions. Annual Report - Page 5 Although we became more efficient, based on our operating expenses as a percentage of revenue, our total operating expenses increased in 2009 and 2008 over the prior years primarily due to the growth in our membership.Total operating expenses increased due to higher general and administrative expenses as a result of higher employee-related costs and other expenses associated with higher membership and higher selling expenses (reflecting an increase in commissionable premiums and premium taxes both from membership growth). We calculate our medical benefit ratio (“MBR”) by dividing health care costs by premiums.Our MBRs by product for the years ended December 31, 2009, 2008 and 2007 were as follows: 2009 2008 2007 Commercial 84.5 % 80.3 % 79.5 % Medicare 87.1 % 85.6 % 86.8 % Medicaid 88.6 % 87.4 % 88.4 % Total 85.2 % 81.5 % 80.4 % Refer to the following discussion of Commercial, Medicare and Medicaid results for an explanation of the changes in our MBR. The operating results of our Commercial products reflect significantly lower underwriting margins in 2009. Commercial premiums increased approximately $1.5 billion in 2009 compared to 2008, and increased approximately $1.4 billion in 2008 compared to 2007.The increases in 2009 and 2008 reflect premium rate increases on renewing business and higher membership levels. Our Commercial MBRs were 84.5% for 2009, 80.3% for 2008 and 79.5% for 2007.The Commercial MBRs in 2009 and 2008 increased when compared to the prior year MBRs, reflecting a percentage increase in our per member health care costs that outpaced the percentage increase in per member premiums.Included in the 2009 Commercial MBR is approximately $97 million of unfavorable development of prior period health care cost estimates.This development was related to unusually high paid claims activity for the first half of 2009, primarily related to claim activity in the second half of 2008.The increase in per member health care costs in 2009 was driven primarily by higher facility claim intensity, higher costs from H1N1 influenza, and higher costs from higher participation rates in health care continuation coverage afforded to individuals under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) (refer to our discussion of our Regulatory Environment beginning on page 22).The increase in per member health care costs in 2008 was attributed to general inflationary increases caused by higher costs related to physician services, laboratory services, emergency room and ancillary services as well as moderate increases in hospital inpatient and outpatient costs. We had no significant development of prior period health care cost estimates that affected results of operations in 2008 or 2007.The calculation of Health Care Costs Payable is a critical accounting estimate (refer to Critical Accounting Estimates – Health Care Costs Payable beginning on page 16 for additional information). Medicare results reflects growth in 2009 and 2008 Our Medicare Advantage contracts with the federal government are renewable for a one-year period on a calendar-year basis.We expanded our Medicare Advantage HMO and PPO offerings into select additional markets in 2009 and now offer Medicare Advantage HMO and PPO products in 246 counties in 22 states and Washington, D.C.We have been a national provider of Medicare Part D Prescription Drug Plan (“PDP”) since 2006.In anticipation ofchanges in the PFFS network requirements that will become effective in 2011, we decided to cease offering Medicare Advantage plans in certain geographic areas in 2010.We sold mainly individual PFFS plans in these geographic areas. Medicare premiums increased approximately $920 million in 2009, compared to 2008, and increased approximately $2.2 billion in 2008 compared to 2007.The increase in 2009 and 2008 primarily reflects the introduction of our new private fee-for-service (“PFFS”) product, which was effective January 1, 2007, including the conversion of a large customer’s membership from a Commercial ASC plan to a Medicare Insured plan in 2008.The increase in 2009 was also due to increases in supplemental premiums across all of our Medicare Advantage products, rate increases from the Centers for Medicare & Medicaid Services (“CMS”) and true-ups for specified risk adjustments from CMS. Annual Report - Page 6 Our Medicare MBRs were 87.1% for 2009, 85.6% for 2008 and 86.8% for 2007.We had no significant development of prior period health care cost estimates that affected results of operations in 2009, 2008 or 2007.The increase in our Medicare MBR in 2009 reflects a percentage increase in our per member premiums that was outpaced by the percentage increase in per member health care costs.The decrease in our Medicare MBR in 2008 reflected a percentage increase in our per member premiums that outpaced the percentage increase in per member health care costs. Other Sources of Revenue Fees and other revenue for 2009 increased $215 million compared to 2008 reflecting growth in ASC membership as described in the table below, partially offset by lower fee yields and revised product and service mix.The $271 million increase in 2008 compared to 2007, reflected revenue from our acquisitions of Schaller Anderson Incorporated and Goodhealth Worldwide (Bermuda) Limited as well as growth in ASC membership. Net investment income for 2009 increased $51 million compared to 2008 primarily reflecting higher average asset levels and higher yields on alternative investments.Net investment income for 2008 decreased $30 million compared to 2007, primarily reflecting lower income from alternative investments. Net realized capital gains (losses) for 2009 and 2007 were not significant.Net realized capital losses in 2008 were due primarily to OTTI of debt securities (refer to our discussion of Investments – Net Realized Capital Gains and Losses on page 12 for additional information) and net losses on the sale of debt securities. Membership Health Care’s membership at December 31, 2009 and 2008 was as follows: 2009 2008 (Thousands) Insured ASC Total Insured ASC Total Medical: Commercial 5,614 11,821 17,435 5,595 10,893 16,488 Medicare 433 - 433 366 - 366 Medicaid 310 736 1,046 207 640 847 Total Medical Membership 6,357 12,557 18,914 6,168 11,533 17,701 Consumer-Directed Health Plans (1) 1,868 1,431 Dental: Commercial 4,998 7,304 12,302 5,012 7,494 12,506 Medicare and Medicaid 260 432 692 229 374 603 Network Access (2) - 1,067 1,067 - 1,015 1,015 Total Dental Membership 5,258 8,803 14,061 5,241 8,883 14,124 Pharmacy: Commercial 9,728 9,846 Medicare PDP (stand-alone) 346 375 Medicare Advantage PDP 240 195 Medicaid 30 25 Total Pharmacy Benefit Management Services 10,344 10,441 Mail Order (3) 669 657 Total Pharmacy Membership 11,013 11,098 (1) Represents members in consumer-directed health plans included in Commercial medical membership above. (2) Represents members in products that allow these members access to our dental provider network for a nominal fee. (3) Represents members who purchased medications through our mail order pharmacy operations during the fourth quarter of 2009 and 2008, respectively, and are included in pharmacy membership above. Total medicalmembership at December 31, 2009 increased compared to December 31, 2008.The increase in medical membership was primarily due to growth in Commercial membership, driven by growth within existing plan sponsors and new customers, net of lapses, and Medicaid membership attributable to a new Insured contract. Total dental membership at December 31, 2009decreased compared to 2008 primarily due tothe loss of a large Governmentplan sponsor. Annual Report - Page 7 Total pharmacy membershipdecreased in 2009 compared to 2008 primarily due tolower cross-selling of our Commercial pharmacy benefit management services. GROUP INSURANCE Group Insurance primarily includes group life insurance products offered on an Insured basis, including basic and supplemental group term life insurance, group universal life, supplemental or voluntary programs, and accidental death and dismemberment coverage.Group Insurance also includes (i) group disability products offered to employers on both an Insured and an ASC basis, which consist primarily of short-term and long-term disability insurance (and products which combine both), (ii) absence management services offered to employers, which include short-term and long-term disability administration and leave management, and (iii) long-term care products that were offered primarily on an Insured basis, which provide benefits covering the cost of care in private home settings, adult day care, assisted living or nursing facilities.We no longer solicit or accept new long-term care customers, and we are working with our customers on an orderly transition of this product to other carriers. Operating Summary (Millions) 2009 2008 2007 Premiums: Life $ 1,093.0 $ 1,062.7 $ 1,201.4 Disability 559.4 534.6 478.8 Long-term care 67.8 86.3 93.8 Total premiums 1,720.2 1,683.6 1,774.0 Fees and other revenue 106.9 97.9 101.1 Net investment income 274.1 240.4 303.0 Net realized capital gains (losses) 41.8 (311.2 ) (38.6 ) Total revenue 2,143.0 1,710.7 2,139.5 Current and future benefits 1,575.2 1,468.8 1,619.2 Operating expenses: Selling expenses 93.2 94.4 94.3 General and administrative expenses 283.4 310.1 263.1 Total operating expenses 376.6 404.5 357.4 Amortization of other acquired intangible assets 6.9 6.9 6.9 Total benefits and expenses 1,958.7 1,880.2 1,983.5 Income (loss) before income taxes 184.3 (169.5 ) 156.0 Income taxes 38.7 (54.2 ) 36.5 Net income (loss) $ 145.6 $ (115.3 ) $ 119.5 The table presented below reconciles net income to operating earnings reported in accordance with GAAP: (Millions) 2009 2008 2007 Net income (loss) $ 145.6 $ (115.3 ) $ 119.5 Net realized capital (gains) losses (41.8 ) 224.7 25.1 Allowance on reinsurance recoverable (1) - 27.4 - Operating earnings $ 103.8 $ 136.8 $ 144.6 (1) As a result of the liquidation proceedings of Lehman Re Ltd. ("Lehman Re"), a subsidiary of Lehman Brothers Holdings Inc., we recorded an allowance against our reinsurance recoverable from Lehman Re of $27.4 million ($42.2 million pretax) in 2008.This reinsurance is on a closed block of paid-up group whole life insurance business. Operating earnings for 2009 decreased $33 million when compared to 2008, primarily reflecting lower disability underwriting margins primarily due to increased reserves in our disability business partially offset by higher net investment income.Operating earnings for 2008 decreased $8 million compared to 2007, reflecting lower net investment income partially offset by a higher underwriting margin due to favorable disability and long-term care results.The variances in net investment income in 2009 and 2008 were primarily due to income from alternative investments in 2008. Our group benefit ratios were 91.6% for 2009, 87.2% for 2008 and 91.3% for 2007.The increase in our group benefit ratio for 2009 compared to 2008 was primarily due to increased reserves for disability products caused by longer claim Annual Report - Page 8 duration rates reflecting recent experience and a lower reserve discount rate assumptions based upon projected investment returns.The decrease in our group benefit ratio in 2008 compared to 2007 was primarily due to favorable life and disability experience. Net realized capital gains (losses) for 2009 and 2007 were not significant.Net realized capital losses for 2008 were due primarily to losses on OTTI of debt securities (refer to our discussion of Investments - Net Realized Capital Gains and Losseson page 12 for additional information). LARGE CASE PENSIONS Large Case Pensions manages a variety of retirement products (including pension and annuity products) primarily for tax qualified pension plans.These products provide a variety of funding and benefit payment distribution options and other services.The Large Case Pensions segment includes certain discontinued products. Operating Summary (Millions) 2009 2008 2007 Premiums $ 172.2 $ 193.2 $ 205.3 Net investment income 369.8 328.3 476.0 Other revenue 11.6 12.0 11.6 Net realized capital losses (5.8 ) (68.5 ) (1.4 ) Total revenue 547.8 465.0 691.5 Current and future benefits 502.9 469.9 628.9 General and administrative expenses 10.0 14.9 18.2 Reduction of reserve for anticipated future losses on discontinued products - (43.8 ) (64.3 ) Total benefits and expenses 512.9 441.0 582.8 Income before income taxes 34.9 24.0 108.7 Income taxes 8.5 1.2 32.0 Net income $ 26.4 $ 22.8 $ 76.7 The table presented below reconciles net income to operating earnings reported in accordance with GAAP: (Millions) 2009 2008 2007 Net income $ 26.4 $ 22.8 $ 76.7 Net realized capital losses 5.8 44.5 .9 Reduction of reserve for anticipated future losses on discontinued products (1) - (28.5 ) (41.8 ) Operating earnings $ 32.2 $ 38.8 $ 35.8 (1) In 1993, we discontinued the sale of our fully-guaranteed large case pension products and established a reserve for anticipated future losses on these products, which we review quarterly.We reduced the reserve for anticipated future losses on discontinued products by $28.5 million ($43.8 million pretax) in 2008 and $41.8 million ($64.3 million pretax) in 2007. We believe excluding any changes to the reserve for anticipated future losses on discontinued products provides more meaningful information as to our continuing products and is consistent with the treatment of the results of operations of these discontinued products, which are credited or charged to the reserve and do not affect our results of operations. Discontinued Products in Large Case Pensions Prior to 1993, we sold single-premium annuities (“SPAs”) and guaranteed investment contracts (“GICs”), primarily to employer sponsored pension plans.In 1993, we discontinued selling these products, and now we refer to these products as discontinued products. We discontinued selling these products because they were generating losses for us, and we projected that they would continue to generate future losses over their life (which is greater than 30 years); so we established a reserve for anticipated future losses at the time of discontinuance.We provide additional information on this reserve, including key assumptions and other important information, in Note 20 of Notes to Consolidated Financial Statements beginning on page 82.Please refer to this note for additional information. The operating summary for Large Case Pensions above includes revenues and expenses related to our discontinued products, with the exception of net realized capital gains and losses, which are recorded as part of current and future Annual Report - Page 9 benefits.Since we established a reserve for future losses on discontinued products, as long as our expected future losses remain consistent with prior projections, the operating results of our discontinued products are applied against the reserve and do not impact operating earnings or net income for Large Case Pensions.However, if actual or expected future losses are greater than we currently estimate, we may have to increase the reserve, which could adversely impact net income.If actual or expected future losses are less than we currently estimate, we may have to decrease the reserve, which could favorably impact net income.In those cases, we disclose such adjustment separately in the operating summary. The activity in the reserve for anticipated future losses on discontinued products in 2009, 2008 and 2007 was as follows: (Millions) 2009 2008 2007 Reserve, beginning of period $ 790.4 $ 1,052.3 $ 1,061.1 Operating (loss) income (34.8 ) (93.4 ) 28.5 Cumulative effect of new accounting standard as of April 1, 2009 (1) 42.1 - - Net realized capital (losses) gains (8.5 ) (124.7 ) 27.0 Reserve reduction - (43.8 ) (64.3 ) Reserve, end of period $ 789.2 $ 790.4 $ 1,052.3 (1) The adoption of new accounting guidance for OTTI resulted in a cumulative effect adjustment.This adjustment represents OTTI securities held at April 1, 2009 that we do not intend to sell.Refer to Note 2 beginning on page 48 for additional information.This amount is not reflected in accumulated other comprehensive loss and retained earnings in our shareholders’ equity since the results of discontinued products do not impact our results of operations. During 2009, our discontinued products reflected an operating loss and net realized capital losses, both attributable to the unfavorable investment conditions that existed from the latter half of 2008 through the second quarter of 2009.Net realized capital losses in 2008 were due primarily to OTTI of debt securities (refer to Investments – Net Realized Capital Gains and Losses on page 12 for additional information) and derivative losses partially offset by net gains on the sale of equity securities. Management reviews the adequacy of the discontinued products reserve quarterly and, as a result, the reserve at December 31, 2009 reflects management’s best estimate of anticipated future losses.Specifically, we evaluated the operating losses and net realized capital losses in 2009 against our expectations of future cash flows assumed in estimating this reserve and do not believe an adjustment to this reserve is required at December 31, 2009.During the years ended December 31, 2008 and 2007, $44 million ($29 million after tax) and $64 million ($42 million after tax), respectively, were released from this reserve.The 2008 reserve reduction was primarily due to favorable mortality and retirement experience compared to assumptions we previously made in estimating the reserve.The 2007 reserve reduction was primarily due to favorable investment performance and favorable mortality and retirement experience compared to assumptions we previously made in estimating the reserve. Assets Managed by Large Case Pensions At December 31, 2009 and 2008, Large Case Pensions assets under management consisted of the following: (Millions) 2009 2008 Assets under management: (1) Fully guaranteed discontinued products $ 3,667.7 $ 3,840.2 Experience-rated 4,879.9 4,226.8 Non-guaranteed 2,623.2 2,630.5 Total assets under management $ 11,170.8 $ 10,697.5 (1) Excludes net unrealized capital gains (losses) of $205.8 million and $(111.2) million at December 31, 2009 and 2008, respectively. Annual Report - Page 10 Assets supporting experience-rated products (where the contract holder, not us, assumes investment and other risks subject to, among other things, certain minimum guarantees) may be subject to contract holder or participant withdrawals.For the years ended December 31, 2009, 2008 and 2007, experience-rated contract holder and participant-directed withdrawals were as follows: (Millions) 2009 2008 2007 Scheduled contract maturities and benefit payments (1) $ 267.2 $ 338.8 $ 353.6 Contract holder withdrawals other than scheduled contract maturities and benefit payments (2) 10.6 31.1 39.4 Participant-directed withdrawals (2) 3.1 3.9 6.0 (1) Includes payments made upon contract maturity and other amounts distributed in accordance with contract schedules. (2) Approximately $537.0 million, $524.3 million and $534.9 million at December 31, 2009, 2008 and 2007, respectively, of experience-rated pension contracts allowed for unscheduled contract holder withdrawals, subject to timing restrictions and formula-based market value adjustments.Further, approximately $95.9 million, $93.2 million and $118.7 million at December 31, 2009, 2008 and 2007, respectively, of experience-rated pension contracts supported by general account assets could be withdrawn or transferred to other plan investment options at the direction of plan participants, without market value adjustment, subject to plan, contractual and income tax provisions. INVESTMENTS At December 31, 2009 and 2008, our investment portfolio consisted of the following: (Millions) 2009 2008 Debt and equity securities $ 17,159.7 $ 13,993.3 Mortgage loans 1,594.0 1,679.9 Other investments 1,220.1 1,196.2 Total investments $ 19,973.8 $ 16,869.4 The risks associated with investments supporting experience-rated pension and annuity products in our Large Case Pensions business are assumed by the contract holders and not by us (subject to, among other things, certain minimum guarantees).Anticipated future losses associated with investments supporting discontinued fully-guaranteed Large Case Pensions products are provided for in the reserve for anticipated future losses on discontinued products. As a result of the foregoing, investment risks associated with our experience-rated and discontinued products generally do not impact our results of operations (refer to Note 2 of Notes to Consolidated Financial Statements beginning on page 48 for additional information).Our total investments supported the following products at December 31, 2009 and 2008: (Millions) 2009 2008 Supporting experience-rated products $ 1,681.1 $ 1,582.8 Supporting discontinued products 3,681.8 3,635.1 Supporting remaining products 14,610.9 11,651.5 Total investments $ 19,973.8 $ 16,869.4 Debt and Equity Securities The debt securities in our portfolio had an average quality rating of A+ at December 31, 2009 and 2008, with approximately $4.9 billion at December 31, 2009 and $4.3 billion at December 31, 2008 rated AAA.Total debt securities that were rated below investment grade (that is, having a quality rating below BBB-/Baa3) at December 31, 2009 and 2008 were $1.3 billion and $640 million, respectively (of which 15% and 18% at December 31, 2009 and 2008, respectively, supported our discontinued and experience-rated products). At December 31, 2009 and 2008, we held approximately $486 million and $824 million, respectively, of municipal debt securities and $34 million and $64 million, respectively, of structured product debt securities that were guaranteed by third parties, collectively representing approximately 3% and 5%, respectively, of our total investments.These securities had an average credit rating of A+ at December 31, 2009 and AA- at December 31, 2008 with the guarantee.Without the guarantee, the average credit rating of the municipal debt securities was A+ on each date.The structured product debt securities are not rated by the rating agencies on a standalone basis.We do not have any significant concentration of investments with third party guarantors (either direct or indirect). Annual Report - Page 11 We classify our debt and equity securities as available for sale, carrying them at fair value on our balance sheet.Approximately 3% of our debt and equity securities at both December 31, 2009 and 2008 are valued using inputs that reflect our own assumptions (categorized as Level 3 inputs in accordance with GAAP).Refer to Note 10 of Notes to Consolidated Financial Statements beginning on page 63 for additional information on the methodologies and key assumptions we use to determine the fair value of investments. At December 31, 2009 and 2008, our debt and equity securities had net unrealized gains (losses) of $717 million and $(500) million, respectively, of which $207 million and $(123) million, respectively, related to our experience-rated and discontinued products. Refer to Note 8 of Notes to Consolidated Financial Statements beginning on page 58 for details of net unrealized capital gains and losses by major security type, as well as details on our debt securities with unrealized losses at December 31, 2009 and 2008.We regularly review our debt securities to determine if a decline in fair value below the carrying value is other than temporary.If we determine a decline in fair value is other than temporary, the carrying value of the security is written down.The amount of the credit-related impairment is included in our results of operations, and the non-credit component is included in other comprehensive income if we do not intend to sell the security.Accounting for OTTI of our debt securities is considered a critical accounting estimate.Refer to Critical Accounting Estimates - Other-Than-Temporary Impairment of Debt Securitieson page 21 for additional information. Net Realized Capital Gains and Losses Net realized capital gains (losses) were $55 million in 2009, $(656) million in 2008 and $(74) million in 2007.Included in these amounts were $76 million for 2009, $523 million for 2008 and $125 million for 2007 of yield-related OTTI losses. The decrease in OTTI recognized in earnings in 2009 compared to 2008 was primarily related to a change in the accounting guidance for the recognition of OTTI of debt securities and an overall general improvement in the economic environment during 2009 compared to 2008.Prior to the adoption of new accounting guidance for OTTI of debt securities on April 1, 2009, both yield- and credit-related OTTI were recognized in earnings if we could not assert our intention to hold the security until recovery.In contrast, after April 1, 2009, only credit-related impairments are recognized in earnings unless we have the intention to sell the security in an unrealized loss position, in which case the yield-related OTTI is also recognized in earnings.Refer to Note 2 of Notes to Consolidated Financial
